ALLOWANCE
This action is in response to the amendment filed 6/10/2022.  Claims 1-20 are pending.  Claims 1, 71 11, 15 and 18-19 have been amended.  Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,891,360 and 10,521,572 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
In response to the amendment filed 6/10/2022:  Applicant has amended the claims, and the corresponding 35 USC § 112 rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 18 and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, system or non-transitory computer-readable medium that uses a set of identity information of a subject to retrieve personally identifiable information (PII) from a database, determining residence information from the PII, determining subject characteristics from the residence information that is split into at least two subsets, each representing a different value or range of values, ranking with a predictive model question topics based on the subsets, selecting a knowledge-based authentication (KBA) question/answer based on the ranking, and having a personalized answer, and using the KBA question and answer to authenticate the subject, in the specific manner and combination as recited in claims 1, 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kragh (US 9,805,213 B1) is related to identity validation and verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492